Exhibit 10.4

Bankrate, Inc.

2011 Equity Compensation Plan

PERFORMANCE Share AGREEMENT

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”), dated as of [●] (the “Grant
Date”), is entered into by and between Bankrate, Inc., a Delaware corporation
(the “Company”), and [●], an employee of the Company (the “Grantee”).

WHEREAS, the Bankrate, Inc. 2011 Equity Compensation Plan (the “Plan”) provides
for grants of Restricted Stock; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has decided to award Performance Shares (as defined below) to the
Grantee in order to promote the best interests of the Company and its
stockholders on the terms and conditions set forth in this Agreement,
conditioned on the Grantee’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

1.



Grant of Performance Shares.  The Company hereby grants to the Grantee an Award
of [●] restricted shares of Stock (the “Performance Shares”).  The target number
of Performance Shares hereunder equals [●] Performance Shares (the “Target
Performance Shares”).

2.



Definitions.  All capitalized terms used herein shall have the same meaning as
in the Plan, except as otherwise expressly provided.

3.



Vesting and Forfeiture.

(a)



Performance Factor.  The actual number of Performance Shares earned by the
Grantee, subject to the continued vesting requirement set forth in
Section 3(b) of this Agreement, shall be determined by multiplying the
Performance Factor (as defined in Exhibit A hereto) for the period commencing on
January 1,  2014 and ending on December 31,  2015 (the “Measurement Period”) by
the Target Performance Shares, with the actual Performance Factor to be
determined upon the later of (i) the date on which the audit of the Company’s
financial statements for 2014 is completed and (ii) the date on which the audit
of the Company’s financial statements for 2015 is completed (such later date,
the “Determination Date”).  Subject to Section 3(d)(i) of this Agreement, the
number of Performance Shares determined pursuant to this Section 3(a) shall be
the “Earned Performance Shares.”

(b)



Service Vesting.  Except as otherwise set forth in this Agreement, (i) 50% of
the Earned Performance Shares shall vest on the Determination Date and (ii) 50%
of



 

--------------------------------------------------------------------------------

 

 

the Earned Performance Shares shall vest on the third anniversary of the Grant
Date (each, a “Vesting Date”),  in each case, subject to the Grantee’s continued
employment with the Company and its Affiliates through the applicable Vesting
Date.

(c)



Termination of Employment.

(i)



General.  Except as otherwise provided in Sections 3(c)(ii) and 3(c)(iii) of
this Agreement, if the Grantee incurs a termination of Employment prior to the
third anniversary of the Grant Date, any then outstanding and unvested
Performance Shares (including any unvested Earned Performance Shares) shall be
automatically and immediately forfeited for no consideration.

(ii)



Death or Disability; Termination Other Than for Cause Prior to a Covered
Transaction.  Notwithstanding Section 3(c)(i) of this Agreement, if the Grantee
incurs a termination of Employment prior to the third anniversary of the Grant
Date that is due to the Grantee’s death or Disability, or due to a termination
by the Company other than for Cause that occurs prior to a Covered
Transaction, (A) if the applicable Date of Termination (as defined in
Section 3(c)(iv) of this Agreement) occurs prior to the Determination Date, the
applicable number of Prorated Earned Performance Shares (as defined in
Section 3(c)(v) of this Agreement) shall vest in two equal installments on the
Determination Date and on the third anniversary of the Grant Date (and all other
Performance Shares shall be forfeited) or (B) if the applicable Date of
Termination occurs on or following the Determination Date but prior to the third
anniversary of the Grant Date, an amount of Performance Shares equal to the
excess of the applicable number of Prorated Earned Performance Shares over the
number of Earned Performance Shares that vested on the Determination Date shall
vest on the third anniversary of the Determination Date (and all other
Performance Shares shall be forfeited);  provided,  however,  that if this
Section 3(c)(ii) gives rise to a tax withholding obligation in respect of the
Prorated Earned Performance Shares prior to the date on which such shares vest
in accordance with clause (A) or (B), then the number of Prorated Earned
Performance Shares necessary to satisfy the applicable tax withholding
obligation shall vest and be used to satisfy such withholding obligation in
accordance with Section 9 of this Agreement.

(iii)



Termination Other Than for Cause or Resignation for Good Reason Following a
Covered Transaction.  Notwithstanding Section 3(c)(i) of this Agreement, if the
Grantee incurs a termination of Employment following the closing of a Covered
Transaction due to (x) a termination by the Company other than for Cause or
(y) a termination by the Grantee for Good Reason (as defined in Section 3(c)(vi)
of this Agreement), all unvested outstanding Earned Performance Shares
(determined in



-2-

--------------------------------------------------------------------------------

 

 

accordance with Section 3(d) of this Agreement) shall immediately vest as of the
Date of Termination.

(iv)



Definition of Date of Termination.  For purposes of this Agreement, the “Date of
Termination” shall mean the date on which the Grantee incurs a termination of
Employment for any reason.

(v)



Definition of Prorated Earned Performance Shares.  For purposes of this
Agreement, the “Prorated Earned Performance Shares” shall mean  an amount of
Performance Shares equal to the product of (A) the number of Earned Performance
Shares that the Grantee would have earned had the Grantee not incurred a
termination of Employment prior to the third anniversary of the Grant Date
(determined in accordance with Section 3(a) of this Agreement) multiplied by
 (B) a fraction, the numerator of which is the number of days elapsed from the
Grant Date through the Date of Termination and the denominator of which is
1,096.

(vi)



Definition of Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean: (A) if the Grantee is party to an employment, consulting or services
agreement with the Company that defines “good reason,” the definition of “good
reason” set forth therein, and (B) if the Grantee is not party to any such
agreement, the occurrence of any of the following events: (x) a reduction in the
Grantee’s base salary or incentive compensation opportunity, (y) a material
diminution in the Grantee’s title, position, or duties, or (z) a relocation of
the Grantee’s principal place of employment that increases the Grantee’s one-way
commute by at least 35 miles; provided,  however, that the Grantee’s termination
shall not be considered to be for Good Reason unless the Grantee provides the
Company with written notice of the event giving rise to the claim of Good Reason
within 30 days following such event, such event is not corrected, in all
material respects, by the Company within 30 days following receipt of such
notice, and the Grantee terminates his or her Employment not more than 30 days
following the expiration of such correction period.

(d)



Covered Transaction.  Notwithstanding Section 3(a) or 3(b) of this Agreement:

(i)



Prior to the Determination Date.  If a Covered Transaction occurs prior to the
Determination Date, (A) the Earned Performance Shares shall be determined by the
Board based upon the Company’s actual performance through the closing of the
Covered Transaction (with both actual performance and the applicable performance
metrics prorated for the portion of the Measurement Period occurring prior to
such closing for purposes of determining the Performance Factor); and (B) the
number of Earned Performance Shares determined in accordance with clause (A)
shall vest in equal installments on (x) the final day of the Measurement Period
(or, if later, upon the closing of the Covered Transaction) and (y) the third
anniversary of the Grant Date, subject to the Grantee’s



-3-

--------------------------------------------------------------------------------

 

 

continued employment with the Company and its Affiliates through such dates. 

(ii)



Following the Determination Date.  If a Covered Transaction occurs following the
Determination Date but prior to the third anniversary of the Grant Date, all
unvested Earned Performance Shares (as determined in accordance with
Section 3(a) of this Agreement) shall continue to vest in accordance with
Section 3(b) of this Agreement.

(e)



Restatement.  If, during the period following the end of the Measurement Period
and prior to the third anniversary of the Grant Date, the Company restates its
earnings for any portion of the Measurement Period and it is determined that the
Grantee would have been eligible to receive a different number of Earned
Performance Shares based on such restated earnings, the Board shall adjust the
number of Earned Performance Shares to reflect the number of Performance Shares
earned based on the restated earnings (it being understood that, in the case of
a restatement subsequent to the Determination Date that results in a reduction
in the number of Performance Shares eligible for vesting, such reduction shall
be taken from the Performance Shares that would have been eligible to vest on
the third anniversary of the Grant Date pursuant to Section 3(b) of this
Agreement, but shall not be taken from any previously vested shares of Stock).

(f)



Forfeiture.  Notwithstanding anything to the contrary set forth herein, if the
Board determines that an act or omission by the Grantee (i) violates the
Company’s Code of Business Conduct and Ethics and (ii) results in material
financial harm to the Company, the Board shall require the forfeiture of all
unvested Performance Shares.  The foregoing shall be limited to the extent that
it would violate applicable law or government regulation.

(g)



Conditions of Issuance.  The Grantee hereby (i) appoints the Company as the
Grantee’s attorney-in-fact to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any Performance
Shares that are granted or forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to any Performance Shares granted hereunder, one or more stock
powers, endorsed in blank, with respect to such Performance Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer to the Company of any
unvested Performance Shares that are forfeited hereunder.

4.



Nontransferability of the Performance Shares.  The Performance Shares acquired
by the Grantee pursuant to this Agreement shall not be sold, transferred,
pledged, assigned, or otherwise encumbered or disposed of, except as provided
herein and in the Plan.

5.



Issuance of Shares.  The Performance Shares shall be evidenced by a stock
certificate or by book-entry on the books and records of the Company, as the
Company may determine, in the Grantee’s name.  If a Performance Share is
evidenced by a stock certificate, then



-4-

--------------------------------------------------------------------------------

 

 

during the period prior to the vesting of the Performance Share, such
certificate may be issued to the Grantee with a legend substantially in the form
set forth in Section 6 of this Agreement, or alternatively may be held in escrow
by the Company on behalf of the Grantee.  If unvested Performance Shares are
held in book-entry form, the Grantee agrees that the Company may give
stop-transfer instructions to the depository to ensure compliance with the
provisions hereof.  Upon the vesting of a Performance Share, the Company shall
promptly deliver to the Grantee a certificate evidencing such Performance Share,
free of all legends, or shall promptly cause any restrictions noted in the book
entry to be removed.

6.



Legend.  Any certificates representing unvested Performance Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
BANKRATE, INC. 2011 EQUITY COMPENSATION PLAN AND A PERFORMANCE SHARE AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND BANKRATE, INC.  COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF BANKRATE, INC.

As soon as practicable following the vesting of any such Performance Shares, the
Company shall cause a certificate or certificates covering such Performance
Shares, without the aforesaid legend, to be issued and delivered to the
Grantee.  If any Performance Shares are held in book-entry form, the Company may
take such steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Performance Shares.

7.



Dividend and Voting Rights.  Except as otherwise specifically provided in this
Agreement, following the Grant Date with respect to a Performance Share, the
Grantee shall have all the rights of a stockholder with respect to such
Performance Share, including, without limitation, the right to vote such
Performance Share; provided that the Grantee shall not have the right to receive
dividends or distributions in respect of the Performance
Shares.  Notwithstanding the foregoing, upon the Company’s payment of an
ordinary cash dividend with respect to shares of Stock, the Grantee shall
receive additional Performance Shares in an amount determined by dividing the
dollar value of the dividend the Grantee would have received on the Performance
Shares outstanding on the record date of such dividend by the Fair Market Value
of a share of Stock on the last trading day before the date of the dividend
payment (rounded up to the nearest whole share).  The additional Performance
Shares so granted shall be subject to the same restrictions applicable to the
underlying Performance Shares in respect of which they were granted.  In the
event of the Company’s payment to stockholders of a dividend or distribution
other than an ordinary cash dividend, the treatment shall be subject to
Section 7(b) of the Plan.



-5-

--------------------------------------------------------------------------------

 

 

8.



Sale of Vested Performance Shares.  The Grantee shall be free to sell any
Performance Shares that have become vested and become free of all restrictions,
subject to (a) satisfaction of any applicable tax withholding requirements with
respect to the vesting or transfer of such Performance Shares; (b) the
completion of any administrative steps (for example, but without limitation, the
transfer of certificates) that the Company may reasonably impose; and
(c) applicable requirements of federal and state securities laws.

9.



Certain Tax Matters.  The Grantee expressly acknowledges that the award or
vesting of the shares of Stock acquired hereunder, and the payment of dividends
with respect to the Performance Shares, may give rise to “wages” subject to
withholding and agrees that the minimum withholding required by law shall be
satisfied by the Grantee surrendering to the Company a portion of the shares of
Stock that are issued or transferred to the Grantee upon the vesting of the
Performance Shares and the shares of Stock so surrendered by the Grantee shall
be credited against any such withholding obligation at the Fair Market Value of
such shares of Stock on the date of such surrender (and the amount equal to the
Fair Market Value of such shares of Stock shall be remitted to the appropriate
tax authorities).

10.



Governing Law; Captions.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of law thereof.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

11.



Plan.  The Performance Shares are granted pursuant to the Plan, which is
incorporated herein by reference, and the Performance Shares shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan.  In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control.  The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.  The Grantee and the Company each acknowledge that
this Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

12.



No Employment Rights.  This Agreement shall not create any right of the Grantee
to continued Employment or limit the right of the Company to terminate the
Grantee’s Employment at any time and shall not create any right of the Grantee
to Employment with the Company.

13.



Amendment.  This Agreement may be amended only by mutual written agreement of
the parties.

14.



Assignment.  This Agreement is personal to the Grantee and, without the prior
written consent of the Company, shall not be assignable by the Grantee other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Grantee’s legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.



-6-

--------------------------------------------------------------------------------

 

 

15.



Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

16.



No Waiver.  The Grantee’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

17.



Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  The parties hereto confirm that any facsimile
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) shall be deemed to be an executed original thereof.

[Signature Page Follows]

 

-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANKRATE, INC.

 

 

By: _____________________________________
      Name:

      Title:

 

 

 

GRANTEE

 

 

________________________________________

[●]



A-1

--------------------------------------------------------------------------------